Citation Nr: 0315625
Decision Date: 07/11/03	Archive Date: 10/02/03

DOCKET NO. 02-11 231               DATE JUL 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for sleep apnea.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 1995. This
matter comes before the Board of Veterans' Appeals (BVA or Board)
on appeal from a December 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama,
which denied the benefit sought on appeal.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107
(West Supp. 2002)) became law. The VCAA expanded the duty of VA to
notify the appellant of requisite evidence, and enhanced the duty
to assist a claimant in developing the information and evidence
necessary to substantiate a claim. Further, recent decisions by the
U.S. Court of Appeals for Veterans Claims (Court) have mandated
that VA ensure strict compliance with the provisions of the VCAA.

Recently, the United States Court of Appeals for the Federal
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R.
19.9(a)(2) and (a)(2)(ii). These provisions had allowed the Board
to develop evidence and take action to correct a missing or
defective VCAA duty to notify letter as required by 38 U.S.C.A.
5103(a) and 38 C.F.R. 3.159(b)(1). The Board no longer has
authority to decide claims based on new evidence that it develops
or obtains without securing a waiver. Likewise, the Board can no
longer attempt to cure VCAA deficiencies. See Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.
2003).

On an earlier review of the claims folder, the Board found that the
veteran had not been properly notified of the enactment of the
VCAA, to include VA's duty to assist and VA's duty to notify the
veteran of any outstanding evidence. On March 3, 2003, the Board
attempted to cure the deficiency and mailed a VCAA letter to the

- 2 -

veteran pursuant to authority previously granted by 38 C.F.R.
19.9(a)(2)(ii). The veteran was given 30 days to respond. The
Federal Circuit in Disabled American Veterans, found that the 30-
day response period imposed on an appellant by the Board for
further evidence, clarification of evidence, correction of a
procedural defect, or any other action essential for proper
appellate decision, was contrary to 38 U.S.C.A. 5103(b). Pursuant
to 38 U.S.C.A. 5103(b)(1) the appellant has one year from the date
of notification, to provide any information and any medical or lay
evidence not previously provided to the Secretary that is necessary
to substantiate the claim. As such, the veteran's claim must be
remanded for further notification of the VCAA and allowance of a
proper response time.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West Supp. 2002) are fully complied with and
satisfied. See also 38 C.F.R. 3.159 (2002). Particularly, the RO
must notify the veteran of the applicable provisions of the VCAA,
including what evidence is needed to support the claim, what
evidence VA will develop, and what evidence the veteran must
furnish. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)

2. The veteran should be scheduled for an appropriate VA
examination by a qualified physician. Send the claims folders to
the examiner for review. Please ask the examiner to clearly
document review of the claims folders in his/her examination
report. Please ask the examiner to provide an opinion as to whether
sleep apnea is at least as likely as not related to the veteran's
period of active duty service.

- 3 -

3. Thereafter, the veteran's claim of entitlement to service
connection for sleep apnea should be readjudicated. If the benefit
sought on appeal remains denied, the veteran and his representative
should be provided a supplemental statement of the case (SSOC). The
veteran should be afforded a reasonable opportunity to respond.

The purpose of this REMAND is to ensure due process, and the Board
does not intimate any opinion as to the merits of the case, either
favorable or unfavorable, at this time. The veteran has the right
to submit additional evidence and argument on the matter the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 4 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2001).

- 5 -



